Title: George Washington to Major General Arthur St. Clair and Lieutenant Colonels Edward Carrington and Alexander Hamilton, [7 March 1780]
From: Washington, George
To: St. Clair, Arthur,Carrington, Edward,Hamilton, Alexander



[Morristown, New Jersey, March 7, 1780]

By His Excellency George Washington Esquire General and Commander in Chief of the Forces of the United States of America.

To Major General Arthur St: Clair and Lieutenant Colonels Edward Carrington and Alexander Hamilton—
Whereas a proposition hath been made and acceded to for a meeting of Commissioners at Amboy on Thursday the 9th: instant for the purpose of settling a General Cartel—
In order to carry the said proposition into effect and to make the most liberal permanent and extensive provision for the exchange and accomodation of prisoners of War
You Major General St: Clair and Lieutenant Colonels Carrington and Hamilton in virtue of full powers to me given by the Honorable the Congress of the United States are hereby appointed and authorised to meet such Commissioners of suitable Rank as shall come duly authorised on the part of His Excellency Sir Henry Clinton or His Excellency Lieutenant General Knyphausen in virtue of powers from His Britannic Majesty at the time and place above mentioned and at any time and place afterwards to which it may be thought proper to adjourn—with them to treat, confer, determine and conclude upon a General Cartel for the exchange and accommodation of prisoners of War including the Troops of the Convention of Saratoga and all matters whatsoever which may be properly contained therein on principles of justice humanity and mutual advantage and agreeable to the custom and practice of War among civilized Nations:
For all which this shall be your Warrant and your engagements being interchanged shall be ratified and confirmed by me
Given under my Hand and Seal atmy Head Quarters at Morris Townthis 7th: day of March 1780
Go: Washington
By His Excellency’s CommandRob: H: Harrison: Secy
